Citation Nr: 1807110	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include a meniscal tear.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to July 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2010 and August 2016 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran was informed in August 2015 that the Veterans Law Judge who presided over the hearing had retired and was offered the opportunity to testify at a new Board hearing.  In this regard, he was informed that, if he did not respond within 30 days, the Board will assume that he did not want another hearing and proceed accordingly.  The Veteran did not reply to such letter and has not otherwise requested a new Board hearing.   

In December 2014, September 2015, and June 2017 the Board remanded the claim for service connection for a right knee disorder for additional development.  Additionally, in June 2017, the Board remanded the claim for an increased rating for PTSD with depression for the issuance of a statement of the case.  Such was issued in October 2017 and the Veteran subsequently perfected an appeal of such issue.  Therefore, both issues noted on the title page are properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for a right knee disorder.  Pursuant to the June 2017 remand directives, he underwent a VA examination in October 2017 so as to ascertain the nature and etiology of his claimed disorder.  The examiner diagnosed the Veteran with a right knee meniscal tear based on an October 2014 MRI report.  The examiner opined that there is no nexus between the Veteran's current right knee diagnosis and service as the "[claims] file lacks objective medical evidence to confirm diagnosis or treatment for a right knee injury during military service."  

However, it appears that the October 2014 MRI was taken on the Veteran's left knee.  See MRI request dated September 19, 2014; VA treatment record dated October 13, 2014.  In point of fact, most of the reported symptomatology and documented treatment thereof concern the Veteran's left knee.  However, it is for the right knee that the Veteran has sought benefits.  As such, an attempt should be made to obtain a copy of the MRI conducted on October 9, 2014, by New Concepts MRI, which was received by the VA medical facility and scanned in the same month.  Furthermore, if the MRI was indeed of the Veteran's left knee as it appears, then an addendum opinion must be obtained as to whether the Veteran has a current diagnosis of a right knee disorder related to his military service, or whether the reported subjective right knee symptoms are attributable to an undiagnosed illness relating to environmental or chemical hazards from the Veteran's posting to the Southwest Asia Theater of Operations.  

Furthermore, if the October 2014 MRI addressed the right knee, an addendum opinion is still required as the only justification offered for the opinion was a lack of recorded treatment in the Veteran's service treatment records.  Without any supporting analysis or rationale this is an insufficient rationale.  While the lack of contemporaneous treatment records is a factor that can be considered in forming the opinion, it cannot be the sole basis for the opinion, especially in light of the Veteran's competent lay testimony as to an in-service right knee injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).

As to the issue of entitlement to an increased rating for the Veteran's PTSD, the record shows that he underwent intensive inpatient therapy for roughly 40 days around September 2015 at a private facility in Florida, and has been undergoing private therapy since such time at Preferred Family Healthcare in Missouri.  While a letter has been received from a Dr. Nickelson at Preferred Family, the actual records from the Veteran's therapy sessions are not a part of the file and would be highly probative to assessing the level of impairment from his psychiatric disability.  As such, remand is warranted in order to obtain any available treatment records from the two locations noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 9, 2014, MRI that was received from Open Concepts MRI the same month and scanned into the system.  Please be mindful that such report may be in Vista Imaging. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  After obtaining any necessary authorizations from the Veteran, obtain complete records regarding his psychiatric treatment at Preferred Family Healthcare and the facility where he underwent intensive inpatient therapy for roughly 40 days around September 2015 in Florida.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After securing a copy of the October 2014 MRI, return the file to the VA examiner who conducted the Veteran's October 2017 examination referable to his right knee.  The file and a copy of this Remand must be made available to the examiner.  If the October 2017 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner is requested to verify whether the Veteran has a current diagnosis of a right knee disorder, to include a meniscal tear.

(B) If so, the examiner should opine as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed right knee disorder had its onset during, or is otherwise related to, his military service?  In offering such opinion, the examiner should consider the Veteran's reports that he twisted his right knee during service.

(C) If not, the examiner should opine as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's subjective reports of right knee pain are a manifestation of an undiagnosed illness resulting from environmental or chemical exposures during the Veteran's deployment to the Southwest Asia Theater of Operations.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




